Title: From George Washington to Tobias Lear, 14 November 1790
From: Washington, George
To: Lear, Tobias

 
(Private) 
Dear Sir,Mount Vernon Novr 14th 1790.  
Having wrote two letters to you on the subject of Page’s Stage Coach (one or the other of which, if not both, it is presumable will certainly have got to hand before this can) I shall add no more thereto than that, the Coach of Page is now my dependence.
I am, I must confess, exceedingly unwilling to go into a house without first knowing on what terms I do it; and wish that this sentiment could, in a delicate way, be again hinted to the parties concerned with me. I cannot, if there are no latent motives, whh govern in this case, see any difficulty in the business. Mr Morris has, most assuredly formed an idea of what ought—in equity—to be the Rent of the tenement in the condition he left it; and with this aid, the Comee I conceive ought to be as little at a loss in determining on the terms it should rent for, with the additions & alterations which are about to be made; presumably in a plain & neat manner—not by any means in an extravagant stile; because the latter is not only contrary to my wishes, but would, in reality, be repugnant to my interest & convenience: principally, because it would be a means of keeping me from the use & comforts of the House to a later day; and because the furniture and every thing else would require to be accordant therewith besides its making me pay an extravagant price perhaps, to suit the taste of others; to comply with unreasonable charges of the workmen—or to be taxed with the blended expences of the two Houses (if they sometimes work at one, & sometimes at the other). I do not know, nor do I believe that any thing unfair is intended by either Mr Morris or the Committee, but let us for a moment suppose that the rooms (the new ones I mean) should be hung with tapestry or a very rich & costly paper (neither of wch would suit my present furniture)—that costly ornaments for the Bow windows—extravagant Chimney pieces, &ca &ca were to be provided—That workmen were to charge a pound for that, which ought not to cost ten shillings; and that advantage would be taken of the occasion to new-paint every part of the House, Buildings, &ca. would there be any propriety in adding ten, or 12½ pr Cent for all these, to the

Rent of the house in its original state, for the two years that I am to hold it? If the solution of these questions are in the negative, wherein lyes the difficulty of determining that the Houses & lots when completed, agreeably to the plan proposed, ought to Rent for so much? After all is done that can be done, the residence will not be so commodious as at the house I left in New York (with the buildings I added); for there—(& the want of it at Mr Morris’s will be found a serious inconvenience)—My office was in a front room below, where persons on business immediately entered; where as in the present case, they will have to ascend two pair of Stairs, and to pass by the public Rooms as well as private chambers, to get to it; notwithstanding which, I am willing to allow as much as was paid to Mr Macomb, & shall say nothing if more is demanded—unless there is apparent extortion; and that the policy of delay is to see to what height Rents will rise before mine is fixed. In either of these cases I should not be pleased, and to occupy the premises at the expence of any public body I will not. There is one expression in your letter of the 4th the meaning of which is somewhat doubtful—viz.—“The additions, repairs &ca of the house in which Mr Morris now lives, are likewise to be comprehended in the expenditures to be refunded by the Rent of this House”—Is it meant by this that the Rent of the House I am to go into is to be encreased by the expenditures on the one Mr Morris has removed to, or, that the Rent of the first is to be considered as a security only for payment of the latter? If this is all, I have nought to say against it. but dire necessity only would induce me to submit to the other. We all write in best wishes for you and Mrs Lear and I am Yr Sincere and Affectionate friend

Go: Washington

